|
An unpublisjtsd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.
E

IN THE SUPREME COURT OF THE STATE OF NEVADA

      

ELIZABETH BQRBASH, No. 65876

I Appellant,
vs.

JP MORGAN CHASE BANK, MA,  Em  
:W—R‘eﬂéengwm 

 

‘DEC 35 2%!

_TRF\ClE K. LNDEMRN
meme OF suere'EME CDURT

BY » 
DEPUTY CLERK

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42(1)).
It is so ORDERED.

CLERK OF THE SUPREME CQURT

TRACIE K. LINDE%IA.EZ
B17: W

 

cc: Hon. Elliott A. Battler, District Judge
Reno Law— Group, LLC
Malcolm Cisnerostas Vegas
Washoe District Court Clerk

 

SUPREME COURT
OF

NEVADA

 

 

CLERK’S ORDER 
:0;- 15‘47  

, , ILLEﬁEW